Citation Nr: 1337079	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, United States Code (U.S.C.).  


WITNESSES AT HEARING ON APPEAL

Appellant, E.W., and B.C.C.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to April 1973.  He died in July 2011.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                 

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

In a decision dated in August 2013, the RO, located in St. Paul, Minnesota, granted service connection for the cause of the Veteran's death and granted basic eligibility for DEA benefits under Chapter 35, Title 38, U.S.C.; this was a full grant of benefits sought on appeal in regard to the claim for eligibility for DEA benefits under Chapter 35, U.S.C.   


CONCLUSION OF LAW

As the benefits sought on appeal have been granted, there is no longer an issue of fact or law before the Board pertaining to the claim of eligibility for DEA benefits under Chapter 35, U.S.C., and the Board is without jurisdiction in this case.  38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.101(d) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.101.  

In a June 2012 decision letter, the Muskogee RO denied the appellant's claim of eligibility for DEA benefits under Chapter 35, U.S.C.  The appellant subsequently filed a timely appeal.  While the claim was pending, the St. Paul RO, in an August 2013 rating action, granted service connection for the cause of the Veteran's death and granted basic eligibility for DEA benefits under Chapter 35, Title 38, U.S.C.  As the August 2013 RO decision was a full grant of benefits sought on appeal for the appellant's claim of eligibility for DEA benefits under Chapter 35, Title 38, U.S.C., there remains no allegations of error of fact or law for appellate consideration.  The Board is, therefore, without jurisdiction in this case.  38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.101(d) (2013).  Therefore, the appeal will be dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


